Shihas, J.
The hill herein filed must be dismissed for want of jurisdiction. It does not appear that any of the taxes assessed against the complainant bank or any one of its shareholders exceeds 82,000, and hence it does not appear that the controversy involves “a matter in dispute” exceeding in value §2,000, which under the statute now in force is a requisite to the jurisdiction of this court. For the authorities and grounds m ex-tenso upon which this ruling is based, see opinion just filed in the similar case of Bank v. Swenson, 48 Fed. Rep. 621.
Edgerton, J., concurs.